Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11369873. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite the same key features.
Regarding claims 21, 31, and 36 of instant application, recite the limitations “for each image frame in a first sequence of image frames of a first stream: 
encoding the image frame during a time interval corresponding to a predefined frame rate;
determining that an amount of remaining time in the time interval satisfies a latency requirement associated with a second stream; and 
generating a subset of a second sequence of image frames of the second stream during the remaining time in the time interval; 
sending the first stream to a first client device during an online interactive session; and 
sending the second stream to one or more second client devices for real-time viewing of the online interactive session”; and
see the patented case claims 1, 11, and 16, recite the limitations “for each image frame in a first sequence of image frames of the low latency stream: 
determining a time interval corresponding to a predefined frame rate; 
encoding the image frame during the time interval; 
determining that an amount of remaining time in the time interval satisfies a latency requirement associated with the normal latency stream; and 
generating a subset of a second sequence of image frames of the normal latency stream during the remaining time of the time interval; 
sending the low latency stream to a first client device of a game player for enabling a plurality of interactive actions by the game player during an online interactive session; and 
sending the normal latency stream to one or more second client devices to allow one or more spectators to view the online interactive session in real-time”.
Regarding claims 22 and 32 of instant application, see claims 2 and 12 of the patented case.
Regarding claims 23 and 33 of instant application, see claims 3 and 13 of the patented case.
Regarding claims 24 and 34 of instant application, see claims 4 and 14 of the patented case.
Regarding claims 25 and 37 of instant application, see claims 5 and 17 of the patented case.
Regarding claims 26 and 38 of instant application, see claims 6 and 18 of the patented case.
Regarding claims 27 and 39 of instant application, see claims 7 and 19 of the patented case.
Regarding claim 28 of instant application, see claims 8 and 19 of the patented case.
Regarding claim 29 of instant application, see claim 9 of the patented case.
Regarding claims 30 and 35 of instant application, see claims 10 and 15 of the patented case.
Regarding claim 40 of instant application, see claim 20 of the patented case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715